United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 08-1829
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Eastern District of Arkansas.
Keifer Dewayne Thomas,                    *
                                          *            [PUBLISHED]
             Appellant.                   *

                                ________________

                                Submitted: April 22, 2008
                                    Filed: May 8, 2008
                                ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.

      Keifer Dewayne Thomas appeals the district court's1 denial of his motion for
a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment
706 to the United States Sentencing Guidelines Manual (USSG), which reduced the
base offense levels in USSG § 2D1.1(c) based on the quantity of cocaine base (crack).




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
      A career offender's base offense level is determined under USSG § 4B1.1 based
on the statutory maximum sentence applicable to the defendant's present offense of
conviction when that offense level is higher than the offense level resulting from the
otherwise applicable guidelines calculation. Mr. Thomas was sentenced as a career
offender, and his sentencing range was therefore determined by § 4B1.1, not by
§ 2D1.1. Although the Sentencing Commission lowered the offense levels in USSG
§ 2D1.1(c) related to crack cocaine drug quantities, it did not lower the sentencing
range for career offenders under USSG § 4B1.1, which is what set Thomas's
sentencing range. Mr. Thomas has therefore not met the eligibility requirements for
a reduction in his sentence. See § 3582(c)(2) (allowing resentencing for defendants
who were originally "sentenced . . . based on a sentencing range that has subsequently
been lowered by the Sentencing Commission"). Application of Amendment 706
would not lower Thomas's applicable guideline range. See United States v. Tingle,
No. 08-1777, 2008 WL 1902055, at *1 (8th Cir. May 1, 2008); USSG
§ 1B1.10(a)(2)(B) (Suppl. Mar. 3, 2008) ("A reduction . . . is not authorized under 18
U.S.C. § 3582(c)(2) if–an amendment listed in subsection (c) does not have the effect
of lowering the defendant's applicable guideline range.").

     The district court's judgment denying Mr. Thomas any relief pursuant to the
new amendments is summarily affirmed. See 8th Cir. R. 47A(a).
                      ______________________________




                                         -2-